DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-20, which require all the limitations of an allowable claim, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Wheeler on 10/21/2021.
The application has been amended as follows: 
In claim 2, line 2, after “selected from” please insert –a--.
In claim 8, line 1, after “producing” please delete “a” and insert –the--.
In claim 10, lines 10-11, after “a cooling” please delete “step to produce the steel sheet”.
In claim 13, line 2, after “for” please insert –a duration--.
In claim 15, line 1, after “producing” please delete “a” and insert –the--.
In claim 17, lines 10-11, after “a cooling” please delete “step to produce the steel sheet”.
In claim 20, line 2, after “for” please insert –a duration--.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Arguments/Remarks filed 10/15/2021 are persuasive in overcoming all previous prior art rejections.
 In particular, regarding claim 1, the closest prior art, Kizu (JP 2006-152362), as set forth in the Office Action dated 7/22/2021, teaches a steel sheet having an overlapping chemical composition, microstructure, tensile strength, and elongation, but is silent as to the standard deviation of nano-hardness of the steel microstructure as well as the FL/TS. Kizu teaches a similar process of making the steel sheet, but is silent as to heating the cold-rolled steel sheet at a dew point of -40°C or lower in a temperature range of 600°C or higher, as required by the instant method. Applicant provided evidence in the Declaration under 37 C.F.R. 1.132 filed 10/15/2021 that the dew point at temperatures of 600°C affect the standard deviation of nano-hardness and FL/TS. Thus, as Kizu is silent as to the dew point in its processing, one of ordinary skill in the art would not have reasonably expected the steel sheet of Kizu to have the instantly claimed standard deviation of nano-hardness and FL/TS. In the instant case, with all evidence considered, the evidence of unobviousness outweighs the evidence of obviousness.
	Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-21 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 10/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/086,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734